Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Mariken Wogstad-Hansen, PhD, LP, RN, CNS,
(NPI: 17807000039)

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-823
Decision No. CR2498

Date: February 7, 2012

DECISION

Petitioner, Mariken Wogstad-Hansen, appeals the determination of the Centers for
Medicare and Medicaid Services (CMS) to deny her enrollment application into the
Medicare program as a clinical nurse specialist. Considering it is undisputed that
Petitioner does not possess a Master’s degree in a defined clinical area of nursing or a
Doctor of Nursing Practice (DNP) degree, as the Social Security Act (Act) and the
implementing regulations require, I affirm CMS’s denial and grant its motion for
summary judgment.

I. Background

Petitioner is currently certified as a Clinical Nurse Specialist in Adult Psychiatric and
Mental Health with the American Nurses Credentialing Center (ANCC). P. Ex. 1.
Petitioner is also a Registered Nurse, a Licensed Psychologist, has a Bachelor of Science
in Nursing, a Master’s degree in Counseling and Student Personnel Psychology, and a
Doctoral degree in Philosophy. P. Exs. 1-3; CMS Ex. 2, at 1.
On or about January 14, 2011, Petitioner submitted an application to enroll in the
Medicare program as a clinical nurse specialist. CMS Ex. 1. On April 28, 2011,
Wisconsin Physician Services (WPS), a Medicare contractor, denied Petitioner’s
application noting that she did not “meet the conditions of enrollment,” specifically, the
requirement that she have “a Master’s degree in a defined area of nursing or a Doctor of
Nursing Practice (DNP) degree.” CMS Ex. 3.' Petitioner requested reconsideration of
her denial. CMS Ex. 5. In her reconsideration request, Petitioner asserted that, when
ANCC originally certified her in 1993, she “held a Master’s Degree in Counseling and
Student Personnel Psychology .... At that time, this degree was considered essentially
equivalent” to a Master’s degree in nursing. Consequently, Petitioner met the
requirements to become credentialed as a clinical nurse specialist with the ANCC. Jd.
On August 11, 2011, a Hearing Officer affirmed the denial of Petitioner’s enrollment
application noting that Petitioner did not meet the educational requirements set out for
clinical nurse specialists at 42 C.F.R. § 410.76(b)(2). CMS Ex. 6.

On September 21, 2011, Petitioner filed a hearing request to appeal this reconsideration
decision. An Acknowledgment and Pre-Hearing Order was sent to the parties on
September 29, 2011. On October 31, 2011, CMS submitted a combined motion for
summary judgment and pre-hearing brief (CMS Br.) and six proposed exhibits (CMS
Exs. 1-6). On November 30, 2011, Petitioner filed her response (P. Br.) and three
proposed exhibits (P. Exs. 1-3). In the absence of objections, I admit into the record
CMS Exs. 1-6 and P. Exs. 1-3.

II. Applicable Law and Regulations

A supplier? who wishes to directly bill Medicare for services provided to beneficiaries as
a clinical nurse specialist must enroll with Medicare. The Act defines a clinical nurse
specialist as an individual who: “(i) is a registered nurse and is licensed to practice
nursing in the State in which the clinical nurse specialist services are performed; and (ii)
holds a master’s degree in a defined clinical area of nursing from an accredited
educational institution.” 42 U.S.C. § 1395x(aa)(5)(B). The implementing regulation
requires that a clinical nurse specialist under Medicare must: (1) be a registered nurse
who is currently licensed to practice in the State where he or she practices and be
authorized to perform the services of a clinical nurse specialist in accordance with State
law; (2) have a Master’s degree in a defined clinical area of nursing from an accredited
educational institution or a Doctor of Nursing Practice doctoral degree (DNP); and (3) be

' Petitioner separately filed a Medicare enrollment application to enroll as a clinical
psychologist, which was approved by letter dated April 29, 2011. See CMS Ex. 4.

> For Medicare purposes, the Act defines “supplier” to mean “a physician or other
practitioner, a facility, or other entity (other than a provider of services) that furnishes
items or services.” Act § 1861(d); 42 U.S.C. § 1395x(d).
certified as a clinical nurse specialist by a national certifying body that has established
standards for clinical nurse specialists and that is approved by the Secretary of Health and
Human Services. 42 C.F.R. § 410.76.

III. Issue

The sole issue in this case is whether Petitioner’s application to be enrolled in Medicare
as a clinical nurse specialist was properly denied.

IV. Discussion

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

a. This case is appropriate for summary judgment.

CMS argues that it is entitled to summary judgment. Members of the Departmental
Appeals Board Board (Board) explained the standard for summary judgment:

Summary judgment is appropriate when the record shows that there
is no genuine issue as to any material fact, and the moving party is
entitled to judgment as a matter of law. . .. The party moving for
summary judgment bears the initial burden of showing that there are
no genuine issues of material fact for trial and that it is entitled to
judgment as a matter of law. . . . To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on
the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for
trial, the reviewer must view the evidence in the light most favorable
to the non-moving party, drawing all reasonable inferences in that
party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
An Administrative Law Judge’s (ALJ’s) role in deciding a summary judgment motion
differs from its role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre
Dame, Inc, DAB No. 2291, at 5 (2009). The Board has further stated, “[i]n addition, it is
appropriate for the tribunal to consider whether a rational trier of fact could regard the
parties’ presentation as sufficient to meet the evidentiary burden under the relevant
substantive law.” Dumas Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010).
I have accepted all of Petitioner’s factual assertions as true. In addition, I have drawn all
reasonable inferences in her favor. However, no dispute exists that Petitioner lacks the
requisite Master’s degree in a defined clinical area of nursing or a DNP required for
enrollment in the Medicare program.

b. Petitioner was ineligible to enroll in the Medicare program as a clinical
nurse specialist because she did not have the required Master’s degree ina
defined clinical area of nursing or a Doctor of Nursing Practice degree.

Petitioner states that she has “been prescribing since 1995 and [has] a DEA number, and
is] dual licensed in the State of Minnesota as a doctoral level psychologist and a Clinical
Nurse Specialist in Adult Psychiatric and Mental Health Nursing with prescriptive
authority.” P. Br. at 1. She also states that the ANCC “made a determination at the time
she] was credentialed that [she] did meet the educational requirements” necessary to be a
clinical nurse specialist. Jd. Further, Petitioner has provided an unofficial transcript
showing she earned three credits in a nursing class as part of her doctoral degree in
Philosophy. P. Ex. 2, at 7. I accept as true, for the purposes of summary judgment, that
Petitioner has all of the educational degrees, background, and credentials that she asserts
in her hearing request and her brief.

To enroll in Medicare as a clinical nurse specialist, an individual must possess, among
other qualifications, a Master’s degree in a defined clinical area of nursing or a DNP.
Petitioner’s Master’s degree is in Counseling and Student Personnel Psychology. CMS
Ex. 5. Her doctoral degree is in Philosophy. P. Ex. 2. I find neither of these degrees
meets the Medicare educational requirements, and the ANCC certification is not a
substitute for it.

This case is similar to the facts in Jerilyn Mitchell, CR1657 (2007). The petitioner in
Jerilyn Mitchell was also a Registered Nurse licensed in Minnesota, authorized to
perform services in Minnesota as a clinical nurse specialist, and had been certified by
ANCC in 1993 as a clinical nurse specialist. Similarly, the petitioner in Jerilyn Mitchell
held a Master’s degree in counseling, not in nursing. The ALJ held that a Master’s
degree in counseling does not satisfy the requirement in 42 C.F.R. § 410.76(b)(2) of a
Master’s degree in nursing and noted that ALJs have “read and applied the relevant
statutes and regulations narrowly . . . and have required strict compliance with the literal
terms of those statutes’ and regulations’ credentialing requirements.” Jerilyn Mitchell,
DAB CR1657, at 7 (citing Revathi Bingi. Ed.D., DAB CR1573 (2007); Roger Aveyard,
DAB CR1558 (2007); Susan Stevens, DAB CR1511 (2006); Rosalyn L. Oliall, DAB
CR1472 (2006); Dorothy Rose Hrynyk, DAB CR1444 (2006)).

Although the Petitioner requests that I take a less narrow approach, Congress has not
granted CMS any discretion to accept another degree as functionally equivalent to a
degree requirement. See Jeanne E. Day McIntee, DAB CR2073, at 4-5 (2010); see also
Elizabeth M. Prokay, DAB CR1860, at 3-4
for a “functional equivalent” exception to t
waiver of the statutory qualifying criteria);

(2008) (holding that the Act does not allow
e participation criteria and does not permit a
Rosalyn L. Olian, DAB CR1472 (2006)

(finding a degree in counseling will not even substitute for a statutorily required degree in

social work).

Congress establishes the scope of, and the
of federal law. In this instance, Congress h

imitations on, Medicare coverage as a matter
as expressly chosen to limit the progam’s

coverage of clinical nurse specialists to services furnished by individuals holding a

Master’s degree or higher in the field of nut

rsing. My discretion in this matter is limited

considering nothing in the Medicare statute and regulations authorize an ALJ to ignore,

waive, or otherwise make an exception to t

at limitation on the ground that Petitioner is

professionally competent. See, e.g., Sheldon Pinsky, Phd., LICSW, DAB No. 2412, at 3
(2011). Accordingly, I grant CMS’s motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

